Opinion issued January 18, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00006–CV
____________

IN RE VICTORIA MORARAS HILFORD, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn this day, Relator, Victoria Moraras Hilford, filed a petition for a writ of
mandamus complaining of an order or orders that she alleges were signed by Judge
John T. Wooldridge sometime between March 9, 2004 and April 2, 2004 and which
she also alleges had the effect of precluding her from asserting a cause of action for
breach of contract.


 
          We deny the petition for a writ of mandamus.  We further deny relator’s
“Opposed Emergency Motion for Stay of Proceedings,” also filed with this Court on
this date.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Jennings.